UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4293



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JERRY MANUEL WOODS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00004-2)


Submitted: October 31, 2006                 Decided:   November 3, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerry   Manuel   Woods    pled   guilty   pursuant   to    a   plea

agreement to conspiracy to manufacture and possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841, 846

(2000) (“Count One”), and possession of a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c) (2000) (“Count Four”).      The Government filed a 21 U.S.C.

§ 851 (2000) information, giving notice of its intention to seek

enhanced an enhanced penalty on Count One by virtue of a prior

felony drug conviction.    The district court sentenced Woods to the

mandatory minimum punishment on both counts as provided for by

statute, ten years’ imprisonment on Count One, see 21 U.S.C.

§ 841(b)(1)(B) (2000), and five years’ imprisonment on Count Four.

See 18 U.S.C. § 924(c) (2000).

          Woods appealed.    His counsel has filed a brief pursuant

to Anders v. California, 368 U.S. 738 (1967), contending there

exist no meritorious issues for appeal but suggesting the district

court erred when it refused to compel the Government to move for a

downward departure for substantial assistance pursuant to U.S.

Sentencing Guidelines Manual (“USSG”) § 5K1.1 (2004).               Although

notified of his right to do so, Woods did not submit a pro se

supplemental brief.   The Government declined to file a responsive

brief.




                                   - 2 -
          We review for clear error the district court’s decision

not to compel the Government to file a § 5K1.1 motion.      United

States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000); United States v.

Conner, 930 F.2d 1073, 1076 (4th Cir. 1991). Woods’ plea agreement

did not obligate the Government to move for a USSG § 5K1.1

departure even if he provided substantial assistance. There was no

evidence that the Government refused to make the motion based on

any unconstitutional motive.   See Wade v. United States, 504 U.S.

181, 185-86 (1992).   Therefore, the district court did not clearly

err in refusing to compel the Government to file a § 5K1.1 motion.

          Furthermore, we note Woods was sentenced to the statutory

mandatory minimum terms of imprisonment on both counts.   Absent an

18 U.S.C. § 3553(e) motion, the district court lacked the authority

to sentence Woods below the statutory mandatory minimum sentences.

See United States v. Allen, 450 F.3d 565, 568-69 (4th Cir. 2006).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Woods’ convictions and sentence. This

court requires that counsel inform Woods, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If Woods requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from further representation.

Any such motion filed by counsel must state that a copy thereof was


                               - 3 -
served on Woods.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -